[logo.jpg]  Exhibit 10.1

 

 



13131 Dairy Ashford, Suite 600

Sugar Land, Texas 77478

 

 

November 26, 2018

 

Ms. Susan M. Ball

via Email

 

Re: Offer of Employment

 

Dear Susan:

 

I am delighted to extend you an offer to join Team, Inc. (“Team” or the
“Company”) as Executive Vice President, Chief Financial Officer of the Company.
We have enjoyed getting to know you and better understand your experience and
capabilities over the course of this interview process, and through these
discussions, have developed conviction with regard to your fit with our team and
opportunity. The purpose of this letter is to confirm our mutual understanding
of the specific details of Team’s employment offer to you. The specific details
of your position at Team are:

 

Start Date: Your start date is December 3, 2018, or a mutually agreeable date to
be determined (the “Effective Date”).

 

Position: You will be appointed as Executive Vice President, Chief Financial
Officer of the Company, effective as of the Effective Date.

 

Reporting Relationship: You will report directly to the Chief Executive Officer
of the Company.

 

Duties: You will have duties and responsibilities commensurate with the position
of Executive Vice President, Chief Financial Officer, as determined by the
Company. You will devote substantially all of your business time to performing
your duties and responsibilities with the Company.

 

Location: Your work location will be at our Sugar Land, Texas office, subject to
reasonable travel in connection with the performance of your duties.

 

Outside Board Membership:  To the extent appropriate in light of your duties and
responsibilities with the Company, you shall be permitted to serve as a member
of the board of directors of one public or private for-profit corporation, upon
prior approval by the Board.

 

Relocation Payment: You will receive a one-time, relocation payment of
$50,000.00 to compensate you for temporary housing and your move to the Sugar
Land, Texas area. This relocation/sign-on payment will be made within a
reasonable time after the Effective Date.

 



 

 

Salary: You will have an initial base salary (“Base Salary”) of $475,000.00 per
annum, payable bi-weekly.

 

Annual Bonus: During each year of your employment with the Company starting in
2019, you will have an annual cash bonus opportunity under the Company’s Annual
Cash Incentive Plan (the “Annual Bonus”). Your actual Annual Bonus payment each
year will be determined based on the level of achievement of the financial and
operational performance goals by you and/or the Company as established by the
Compensation Committee of the Company, which shall be consistent with the
performance goals applicable to other similarly situated senior executives of
the Company in any such applicable year. For the 2019 Annual Bonus, your target
Annual Bonus will be 74% of Base Salary and will scale to 148% of Base Salary as
a maximum bonus, based upon achievement against performance goals as outlined
above.

 

Equity Compensation:

 

Initial Award. As soon as administratively practicable following the Effective
Date, the Company will grant to you a one-time restricted stock unit award with
a grant date fair value of $240,000, (subject to your employment on the grant
date) in accordance with the Company’s grant practice. The terms and conditions
applicable to such awards will be consistent with the terms and conditions
applicable to the 2018 annual equity awards granted to similarly-situated senior
executives as determined by the Committee.

 

2019 Annual Award Opportunity. You will have an aggregate 2019 long-term
incentive opportunity of $600,000, consisting of (i) performance stock units
with a grant date fair value of $360,000, which will be granted in the first
quarter of 2019 (subject to your employment with the Company on the grant date),
and (ii) time-based restricted stock units with a grant date fair value of
$240,000, which will be granted in the fourth quarter of 2019 (subject to your
employment on the grant date). The terms and conditions applicable to the 2019
long-term incentive awards, including vesting requirements, will be consistent
with the terms and conditions applicable to the 2019 annual equity awards
granted to similarly-situated senior executives, as determined by the
Compensation Committee.

 

It is expected that you will be granted annual equity awards in each year
following 2019 during which you continue employment with the Company as
Executive Vice President, Chief Financial Officer; however, the actual terms and
conditions and grant date value of annual equity awards granted to you in each
such year may be adjusted and shall be determined by the Compensation Committee
in its sole discretion. The Company performance stock unit awards are generally
issued in the first quarter of the year and the time-based restricted stock
units are generally issued in the fourth quarter of the year, but are subject to
change at the discretion of the Compensation Committee.

 

Paid Time Off: You will be eligible for paid time off in accordance with the
Company’s Flexible Time Off Program, as in effect from time to time.

 



2

 

Employee Benefits: During your employment with the Company, you will be eligible
for employee benefits on the terms generally provided by the Company to its
senior executives from time to time.

 

Severance Plan: You will be eligible to participate in the Company’s Corporate
Executive Officer Compensation and Benefits Continuation Policy, as in effect
from time to time (the “Policy”). The Policy provides generally that upon an
involuntary termination of employment by the Company without cause or your
voluntary termination of employment for good reason, you would receive a
continued salary for 15 months. In exchange, you must enter into a general
release agreement and one-year non-competition and non-solicitation agreement
with the Company. Severance benefits are also triggered under the Policy when an
involuntary termination without cause or voluntary termination for good reason
occurs within 90 days before or within 360 days after a change of control. In
such event, you would generally receive a supplemental single lump sum salary
payment equivalent to 30 months and a supplemental single sum compensation
payment representing annual bonus opportunities calculated as the higher of the
most recent year’s paid bonus or the average bonus paid for the last three years
(two and one-half times annual bonus opportunity). These change of control
severance benefits are only available where both a change of control and an
involuntary separation without cause or a voluntary separation for good reason
occur. In exchange for such Policy benefits, you must enter into a general
release and twelve-month non-competition and non-solicitation agreement with the
Company. The Policy is administered by the Compensation Committee and subject to
amendment or change, at the discretion of the Compensation Committee.

 

Miscellaneous: As with all of our employees, you will be subject to our
applicable employment and other policies as outlined in our employment handbook
and elsewhere. Your employment will be at-will, meaning that you or Team may
terminate the employment relationship at any time, with or without cause, and
with or without notice.

 

This offer is contingent upon satisfactory completion of our standard pre-hire
requirements, such as satisfactory completion of a pre-employment Drug & Alcohol
Test and Background Check and our online enrollment process. Additionally, you
are required to sign our Proprietary Information, Inventions, and
Non-Solicitation Agreement with Non-Compete, known as the PIINS agreement. These
items should be completed prior to your start date. Please contact Butch
Bouchard (xxxxx@teaminc.com or xxx.xxx.xxxx) at your earliest convenience to
initiate the process to complete these additional requirements.

 

Susan, as you know Team is in a transformation and growth mode and we need a
thoughtful, energetic and ambitious leader to work with our executive management
team to help drive the change necessary for Team to achieve its strategic
objectives. We enthusiastically look forward to you joining our management team
at Team.

 



3

 

Please feel free to contact me with any questions or comments (xxxxx@TeamInc.com
or xxx.xxx.xxxx).

 

Sincerely,

 

/s/ Amerino Gatti

 

Amerino Gatti
Chief Executive Officer

 

 

 

Agreed and Acknowledged:

 

 

 

Employee Signature  /s/ Susan M. Ball          Printed Name:  Susan M. Ball     
    Date Signed:  November 26, 2018  

 

 

 

 

 

 

 

4

 

